 In the Matter Of WATERMAN STEAMSHIP CORPORATION (REPAIR Divi-sioN) and INTERNATIONAL ASSOCIATION OF MACHINISTS, LODGE No. 261,AFFILIATED WITH AMERICAN FEDERATION OF LABOR-Case No. R-5095.-Decided May 6, 1943McCorvey, McLeod, TurnerctRogers, by Messrs. T. McCorveyandBen D. Turner,of Mobile, Ala., for the company.Mr. C. H. Applewhite,of Mobile, Ala., for the I. A. M.Mr. Glenn L. Moller,of counsel to the Board.DECISIONAND-DIRECTION OF ELECTIONSTATEMENT OF-THE-CASEUpon petition duly filed by International Association of Machinists,Lodge No. 261, affiliated with American Federation of Labor, hereincalled the I. A. M.,-alleging that a question affecting commerce hadarisen concerning the representation of employees of Waterman Steam-ship Corporation (Repair Division), Mobile, Alabama, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before J. Michael Early, TrialExaminer.Said hearing was held at Mobile, Alabama, on March 30,1943, and April 1, 1943.The Company and the I. A. M. appeared,participated, and were afforded full opportunity to be heard,to exam-ine and cross-examine witnesses, and to introduce evidence bearing onthe issues.'The Trial Examiner's rulings made at the hearing are freefromprejudicial error and are hereby affirmed.Upon.the entire,recordin the case, the Board makes=the-following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYWaterman Steamship Corporation is an Alabama corporation withits principal place of business in Mobile, Alabama. It is engaged in' Industrial Union of Marine and Shipbuilding Workers of America, affiliated witli theCongress of Industrial Organizations,was duly notified of the hearing and its representa-tive appeared at the opening of the hearing.He stated that his organization had noInterest in the proceeding and did not wish to intervene.-49 N. L.R. B., No. 79.555 556DE01SIONS OF NATIONALLABOR RELATIONS BOARDthe business of operating steamships and in the course of that businessoperates a repair yard on property of the Alabama State Docks, therepair yard being known as the Repair Division.The purpose of therepair yard formerly was to repair and maintain the Company's vesselsand those of a subsidiary, the Pan Atlantic Steamship Corporation.At the present time, however, the Company has contracts with govern-mental agencies under which the Repair Division makes repairs andinstallations on vessels used for war purposes.Almost, 99 percent ofthe activity at the yard is now devoted to this kind of work.During the year 1942, the repair yard used raw materials whichincluded iron, steel, wood, tin, brass, copper, ropes, and paint, of whichapproximately 50 percent was purchased and shipped to the yard frompoints outside the-State of Alabama.The Company admits that it is engaged in commerce within themeaning of the National Labor, Relations Act.II., THE ORGANIZATION INVOLVEDInternational Association of Machinists, Lodge No. 261, affiliatedwith American Federation of Labor, is a labor organization admittingto membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company, upon request, has refused to recognize the I. A. M.as the exclusive bargaining representative of its employees until therehas been a certification by the Board, contending that the unit soughtby the I. A. M. is inappropriate for. the purposes of collectivebargaining.A statement of the Trial Examiner, made at the close of the hearing,indicates that the I. A. M. represents a substantial number of employeesin the unit hereinafter found appropriate.2We find that"a question affecting commerce has arisen concerning,therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe I. A. M. in its petition asks for a unit consisting of all employeesof the Machinist Department, including assistant foremen, quartermen,2The I.A. M. submitted its ledger book which contains the names of 81 paid-up memberswhose names appeared on the Company's pay roll of March 14,1943.The I A, M. alsosubmitted 73 application-for-membership cards,allbearing the names of persons whosenames appeared on the Company's pay roll of the same date. The aforesaid pay rollindicates that there are 174 employees in the appropriate unit. WATERMAN STEAMSHIP CORPORATION557,leadermen, "first-class," "second-class," 3 handymen, and helpers, butexcluding the manager, general superintendent, assistant superintend-ent, foremen, draftsmen, clerical employees, and laborers.The Company contends that the appropriate unit should be plant-wide or industrial in scope, including the employees in all departmentsin the repair yard except draftsmen, clerical employees, and-salariedsupervisors.The foremen and all officials above -the rank of foremanreceive monthly salaries while the assistant foremen and lesser super-visors are paid on an hourly basis.Thus, it. appears that the partiesare 'in agreement as to the exclusion of salaried supervisors, clericalemployees, and draftsmen.The Company has divided the employees at the yard into 13 depart-ments; electrical, machinist, pipe, steelworkers, carpenters, non-pro-ductive; sheet metal, burners, rigging and hull, crane crew, painting,welders, and bull gang.The Company contends that because theworking conditions of all employees are the same and because the work.of the various departments is so closely related, only an industrial unitis appropriate.There is no history of collective bargaining at the repair yard,although it has been the policy of the Company to maintain wage.'levels and working conditions on a par with those of other yards' inthe area.On occasion, in carrying out this policy, the Company hasconferred with craft union representatives. It is significant to notethat the departments ire arranged along traditional craft lines.Thus the jurisdiction of the I. A. M. is almost coextensive with theMachinists Department, insofar as employees at the repair yard areconcerned, differing only in that a few laborers in the Machine Depart-ment are ineligible to membership in the I. A. M.The employees of the Machinist Department are the only group atthe repair yard who have indicated a desire to bargain collectively; theother craft unions have made no attempts to organize at the yard; andthere has been no organization whatever on an industrial basis. In-view of the present state of self-organization of the Company'semployees'on a craft basis, the absence of a history of collective bar-gaining, and the other circumstances noted herein, we find that a craftunit 'is appropriate for the purposes of collective bargaining.Ourdecision will not, however, preclude a`later finding that a larger, moreinclusive unit 'is appropriate.4Since the I. A. M. does not seek torepresent the laborers in the Machinist Department, and does notadmit them to membership, we shall exclude them from the unit.8 The terms "first-class" and "second-class" presumably refer to first- and second-classmachinists.''AMatter of Merrill-Stevens Dry Dock CompanyandInternational Association of Machin-ists,Affiliated with American Federation of Labor,35 N. L. R. B. 587. 558DECISIONS OF NATIONAL LABOR 'RELATIONS, BOARDAlthough the parties-agreed upon the inclusion in the unit of assist-ant foremen, quartermen, and leadermen, it appears that -theseemployees have substantial supervisory authority.The assistantforemen receive,their orders from the foreman of the department.They in turn give directions to the quartermen who in their turn.pass on the instructions to the leadermen.Although the record doesnot reveal whether either quartermen or leadermen have authority tomake recommendations,as to hire or discharge, it appears that neitherof these groups does any manual'work, all their time being devoted tosupervision.The hierarchy of supervisors such as those here involvedis typical of the shipbuilding industry. In some of the cases involv-ing employees in that industry which have come before us, the partieshave stipulated that assistant foremen, quartermen, and leadermenshould be excluded from units of non-supervisory employees.5 Inother cases, where the parties were in dispute as to the inclusion orexclusion of one or more of these groups, we have held that they shouldbe excluded.6In one instance, where the parties agreed to include'both'quartermen and leadermen in the unit, we permitted the inclu--sion of leadermen, only because the evidence revealed that a substan-tial portion of their'time'was spent in production work, but excludedthe quartermen.? In view of their supervisory authority and ourestablished practice, we shall exclude the assistant foremen, quarter-men, and leadermen from the unit.We find that all employees' of the Machinist Department of 'theCompany's repair yard,, but excluding the manager, general superin-tendent, assistant superintendent, draftsmen, clerical employees, fore-men, assistant foremen, quartermen; leadermen, and persons classedas laborers, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVES,We shall direct that the question concerning representation whichhas . arisen be ;resolved.,by. an election by secret, ballot,,' amongr,.theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the-limitations and additions set forth inthe Direction.6Matter of Bethlehem Shipbuilding Corporation,LimitedandIndustrial Union ofMarineand ShipbuildingWorkers of America, Local No. 5,11 N: L. R.B. 105, 150.Matter ofBethlehem-Hingham Shipyard,IncandAmerican Federation of Labor,48 N. L. R. B.,1296.-6Matter of Cramp Shipbuilding CompanyandAmerican Federation of Labor, 37'N. L. R. B. 746;Matter of Alabama Dry Dock and Shipbuilding Co.andMobile MetalTrades Council,affiliated with American Federation of Labor,39 N. L. R. B. 954.7Matter of Decatur Iron & Steel Company Shipbuilding DivisionandUnited Brother-hood of Welders,Cutters and Helpers of America,45 N. L. R. B. 504. WATE'RMAN, STEAMSHIP CORPORATION559DIRECTION OF ELECTIONBy virtue of and, pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Waterman Steam-ship Corporation (Repair Division); Mobile, Alabama, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fifteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III,.Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including the employees who didnot work during said pay-roll period because they were ill or,on vaca-tion or temporarily laid off, and including employees in the armed,forces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause, to determine whether or not they desire to berepresented by International Association of Machinists, Lodge No. 261,affiliated with American Federation of Labor, for the purposes of col-lective bargaining.4